Exhibit 10.3
(MAYCLAR MURRAY & SPENS LLP) [c89287c8928702.gif]
ADDENDUM TO AGREEMENT DATED 27 MARCH 2006
between
CYCLACEL PHARMACEUTICALS, INC.
and
SCOTTISH ENTERPRISE
151 St Vincent Street Glasgow G2 5NJ DX GW67 or LP 33 Glasgow-6 Tel 0141 248
5011 Fax 0141 248
5819
www.mms.co.uk

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause       Page No.   1    
DEFINITIONS AND INTERPRETATION
  1      
 
    2    
VARIATION OF THE 2006 AGREEMENT
  2      
 
    3    
LEGAL OPINION
  4      
 
    4    
ENTIRE AGREEMENT
  4      
 
    5    
NOTICES AND RECEIPTS
  4      
 
    7    
GOVERNING LAW AND JURISDICTION
  5

 

 



--------------------------------------------------------------------------------



 



ADDENDUM TO AGREEMENT DATED 27 MARCH 2006
which Addendum is made by way of a Deed on June 2009.
between

(1)   CYCLACEL PHARMACEUTICALS, INC. incorporated in Delaware (hereinafter
called “Xcyte”);   and

(2)   SCOTTISH ENTERPRISE established under the Enterprise and New Towns (Act)
1990 and having its principal place of business at 5 Atlantic Quay, 150
Broomielaw, Glasgow G2 8LW (hereinafter called “SE”),

together the “parties” and each individually a “party”.
WHEREAS

(A)   SE is the holder of 456308 shares of common stock par value $0.001 of
Xcyte which along with any shares derived from or representing them are herein
referred to as the “Conversion Shares”;   (B)   Xcyte and SE are parties to an
Agreement dated 27 March 2006 (the “2006 Agreement”) whereby inter alia Xcyte
gave various undertakings to SE in terms of Clause 2 thereof;   (C)   Xcyte
proposes to materially reduce the scale of Cyclacel’s operations in Scotland and
has sought the written consent of SE to do so; and   (D)   SE is prepared to
grant such consent subject to the terms of this Addendum to the 2006 Agreement.

IT IS HEREBY AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION

1.1   In this Addendum unless the context shall otherwise require or the
contrary intention appears the following words and expressions shall have the
meanings hereinafter ascribed to them:

     
“Cyclacel”
  means Cyclacel Limited, a company incorporated in England under number
03237549;
 
   
“Legal Opinion”
  means the legal opinion referred to in Clause 3;
 
   
“Minimum Operations”
  means the application in Scotland of core cell cycle scientific expertise to
progress the Current Molecules for use in novel applications for oncology and
inflammatory indications, involving the employment by Cyclacel of no less than 9
full time employees based in Scotland, of which no less than 6 shall be senior
scientists;
 
   
“Current Molecules”
  means seliciclib and CYC065, CYC116, CYC347 and CYC245 and PLK1;
 
   
“the Deferred Sum”
  means a payment of £500,000 in cleared funds by Xcyte or Cyclacel into an
account designated by SE; and
 
   
“the Sum”
  means a payment of £500,000 in cleared funds by Xcyte or Cyclacel into an
account designated by SE.

 

 



--------------------------------------------------------------------------------



 



1.2   Words and expressions defined in the 2006 Agreement shall, unless they are
otherwise defined herein or unless the context otherwise requires, bear the same
meanings in this Addendum.   1.3   In this Addendum:-

  1.3.1   the provisions of the Interpretation Act 1978 with respect to
interpretation and construction shall apply mutatis mutandis;     1.3.2   the
singular includes the plural and the masculine includes the feminine and neuter
and vice versa;     1.3.3   references to persons shall include bodies
corporate, unincorporated associations and partnerships;     1.3.4   references
to recitals and clauses are, unless the contrary intention appears, references
to the recitals and clauses of this Addendum and the recitals form part of this
Addendum; and     1.3.5   the headings and sub-headings of this Addendum are
inserted for convenience only and shall not affect the construction thereof.

1.4   In interpreting this Addendum the “eiusdem generis” rule shall not apply
and accordingly the interpretation of general words shall not be restricted by
being preceded by words indicating a particular class of acts, matters or
things, or by being followed by particular examples.   1.5   For the purposes of
this Addendum, the timeous implement by Xcyte of any obligation hereunder shall
be of the essence.   2.   VARIATION OF THE 2006 AGREEMENT   2.1   In return for
payment of one million pounds (£1,000,000) and the agreement of Xcyte to vary
the terms of the 2006 Agreement as set out herein SE has agreed to consent
subject to the conditions set out below, to the proposed reduction in the scale
of Cyclacel’s current operations in Scotland, provided that such reduction does
not reduce the scale of those operations to a scale less than the Minimum
Operations.   2.2   For the avoidance of doubt, notwithstanding the foregoing,
SE shall be entitled to retain the Conversion Shares, subject to the terms of
the 2006 Agreement as varied by this Addendum.

 

2



--------------------------------------------------------------------------------



 



2.3   Conditional upon receipt by SE of the Sum and the Legal Opinion no later
than 1 July 2009, Clause 2 of the 2006 Agreement shall thenceforth be varied as
follows:-

  2.3.1   Clauses 2.1 and 2.2 shall be deleted and the following wording
substituted:-

      “2.1 Xcyte shall ensure that the scale of Cyclacel’s operations in
Scotland shall not, prior to 1 July 2014, reduce below the Minimum Operations,
otherwise than with the prior written consent of SE.         2.2 [shall be
blank].

  2.3.2   Clause 2.4 of the 2006 Agreement shall be deleted and the following
new Clause 2.4 substituted:

“2.4.1 In the event of a breach by Xcyte of its obligations under Clause 2.1 or
2.3 above, Xcyte shall, forthwith, notify SE of the occurrence of such breach.
2.4.2 In this Agreement “Trigger Event” means (i) any failure by Xcyte to remedy
its breach of clause 2.1 or 2.3 above within (a) 30 days of SE’s receipt of
Xcyte’s notice of the occurrence of such breach of clause 2.1 or 2.3 above; or
(b) (at SE’s option if Xcyte breaches clause 2.4.1) 30 days of a written notice
from SE to Xcyte requiring Xcyte to remedy such breach of clause 2.1 or 2.3
above and (ii) a failure by Xcyte to make payment of the Deferred Sum pursuant
to Clause 2.6 of the Addendum to this Agreement dated on or around 19 June 2009
between Xcyte and SE.
2.4.3 If a Trigger Event occurs, SE shall be free to sell the Xcyte Shares at
any time within the period of 45 days following the Trigger Event, and Xcyte
shall release SE from any restriction Xcyte has applied to the sale of the
Conversion Shares and which it is capable of releasing. For the avoidance of
doubt this Agreement shall not, of itself, have effect to impose any restriction
on SE’s ability to sell the Conversion Shares.”

  2.3.3   Clause 2.5 of the 2006 Agreement shall be delete.

  2.3.4   In Clauses 2.6 & 2.8 of the 2006 Agreement, delete the words and
figures “£5 million” where they appear, and substitute the words and figures
“£4,500,000 four million five hundred thousand pounds”.

  2.3.5   In Clauses 2.6, 2.7, 2.8, 4.1 and 4.2 of the 2006 Agreement, delete
the words in brackets immediately following “Conversion Shares” wherever they
appear and in Clause 4.2 delete the words “time of completion of the
transaction” at the end and substitute “20 May 2009”.

  2.3.6   In Clause 10 of the 2006 Agreement, insert the words “Scottish Courts
and the” before the words “English Courts” in the third line.

2.4   In the event that the Sum is not paid in full by 1 July 2009 and/or the
Legal Opinion is not received by SE by 1 July 2009, SE may, at its sole option,
elect to enforce and pursue the whole rights and remedies otherwise available to
it under the 2006 Agreement, without regard to the terms of this Addendum; and,
in that event, Xcyte hereby waives and discharges any objection, defence, right
or plea it may have to resist or preclude the enforcement of such rights and
remedies (specifically any such pleas arising under Clause 2.7 of the 2006
Agreement or otherwise).

2.5   All references in the 2006 Agreement to the Conversion Shares shall be
construed as references to the Conversion Shares as defined in this Addendum.

2.6   Xcyte shall make payment to SE of the Deferred Sum no later than 7
January 2010.

 

3



--------------------------------------------------------------------------------



 



2.7   Provided that the Deferred Sum is duly paid on or prior to 7 January 2010
the words and figures £4,500,000 four million five hundred thousand where they
occur in clause 2.6 and 2.8 of the 2006 Agreement pursuant to clause 2.3.4 above
shall be deleted and the words and figures Four Million Pounds (£4,000,000)
substituted therefor.

2.8   If Xcyte fails to make any payment to SE on the date specified herein the
provisions of Clause 3 (Default Interest) of the 2006 Agreement shall apply in
respect of the amount outstanding.

3.   LEGAL OPINION

    No later than 1 July 2009 Xcyte shall, at its expense, procure and deliver
to SE a legal opinion addressed to SE in terms satisfactory to SE from a firm of
lawyers satisfactory to SE confirming inter alia that Xcyte has power and
capacity to enter into and will be bound by the terms of this Addendum.

4.   ENTIRE AGREEMENT

4.1   This document constitutes the entire agreement and understanding of the
parties regarding the Addendum to, and variation of, the 2006 Agreement, and
supersedes any previous agreement or understanding between the parties relating
to the variation of the 2006 Agreement.

4.2   Each of the parties acknowledges and agrees that, in entering into this
Addendum, it does not rely upon, and shall have no remedy in respect of, any
statement, representation, warranty or understanding (whether negligently or
innocently made) of any person (whether a party to this Addendum or not) other
than expressly set out in this Addendum.

5.   NOTICES

5.1   Any notice to be given under this Addendum or the 2006 Agreement shall be
in writing and shall be sent by registered or recorded delivery post or
delivered by hand to the address of the relevant party set out below, marked for
the attention of the person set out below, or to such other address as that
party may from time to time notify to the other parties in accordance with this
Clause 5.1

  5.1.1   Scottish Enterprise

Address:      Atrium Court, 50 Waterloo Street, Glasgow G2 6HQ
Marked:      “URGENT — For the attention of Gerard Kelly/John McMillan”

  5.1.2   Cyclacel Pharmaceutical Inc

Address: James Lindsay Place, Dundee Technopole, Dundee DD1 5JJ
Marked:“URGENT — For the attention of Paul McBarron”

5.2   Notices sent as above will be deemed to have been received as follows:

  5.2.1   if sent by post, if posted on a Business Day, they shall be deemed to
have been received at 9.00am on the Business Day after the day of posting (in
the case of inland registered or recorded delivery mail); and if not posted on a
Business Day, they shall be deemed to have been received at 9.00am on the second
day after the day of posting (or, if later, the first Business Day occurring
more than 2 days after the date of posting) (in the case of inland registered or
recorded delivery mail); and

 

4



--------------------------------------------------------------------------------



 



  5.2.2   if delivered by hand between 9.00am and 5.00pm on a Business Day (such
time period being referred to in this Clause 5.2 as within “Business Hours”),
they shall be deemed received when so delivered or, if delivered by hand outside
Business Hours, they shall be deemed received at 9.00am on the next Business Day
after the time of delivery.

5.3   Each party agrees that, without prejudice to the validity of any other
mode of service, any document in any action arising out of, or in connection,
this Addendum or the 2006 Agreement (including, but not limited to, any claim
form, application notice or other originating process) may be served on any
party by being delivered to or left for that party at its address for service of
notices under Clause 5.1.   5.4   The Notice provisions contained in Clause 6 of
the 2006 Agreement shall cease to have effect.   6.   COUNTERPARTS       This
Addendum may be entered into in any number of counterparts and by the parties on
different counterparts, but shall not be effective until each party has executed
at least one counterpart. Each counterpart shall constitute an original of this
Addendum but all the counterparts shall together constitute one and the same
agreement.   7.   GOVERNING LAW AND JURISDICTION       This Addendum and rights
and obligations of the parties under it shall be governed by and construed in
all respects in accordance with the laws of England and the parties submit to
the non-exclusive jurisdiction of the Scottish courts in respect of all disputes
or differences arising in connection therewith.       EXECUTED and DELIVERED as
a deed in _______ counterparts on the date first above written.

              EXECUTED as a deed for and on behalf of   )    
 
            SCOTTISH ENTERPRISE by:   )    
 
           
 
            before this Witness:       Authorised Signatory
 
           
Name
           
 
           
Address
           
 
           
Occupation
           
 
           

 

5



--------------------------------------------------------------------------------



 



              EXECUTED as a deed for and on behalf of   )    
 
            CYCLACEL PHARMACEUTICALS, INC. by:   )    
 
           
 
            before this Witness:       Authorised Signatory
 
           
Name
           
 
           
Address
           
 
           
Occupation
           
 
           

 

6